GAUDIN, Judge.
Roderick J. Batiste was charged with driving while intoxicated, LSA-R.S. 14:98, and with operating a vehicle without a driver’s license, LSA-R.S. 32:52. Following a bench trial in the 40th Judicial District Court, Batiste was convicted of reckless operation of a motor vehicle and driving without a license.
On appeal, Batiste does not contest the conviction for driving without a license. He does, however, challenge his conviction for reckless operation of a motor vehicle, contending that ROMV is not a lesser included crime under R.S. 14:98 and is neither related to nor responsive to DWI. Further, Batiste points out that he was not charged with reckless operation, LSA-R.S. 14:99.
We agree with Batiste’s contentions and reverse his ROMV conviction. See State v. Redfearn, 504 So.2d 1005 (La.App. 1 Cir.1987), in which the court presented clear and persuasive reasons why ROMV is not a lesser and included grade of driving while intoxicated. We are unaware of any jurisprudence or statute to the contrary.
REVERSED.